 

 

CasetlAlawveG7ElNiNn MRecumenti2. Filed Ga/ag2h Page 1 off 1 PagelD #: 182

AO 120 (Rev. 08/10)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TO: Mail Stop 8 REPORT ON THE
‘ Director of the U.S. Patent and Trademark Office FILING OR DETERMINATION OF AN |
P.O. Box 1450 ACTION REGARDING A PATENT OR
Alexandria, VA 22313-1450 TRADEMARK
In Compliance with 35 U.S.C, § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
filed in the U.S. District Court District of Delaware on the following
(] Trademarks or [Mf Patents. ( [[] the patent action involves 35 U.S.C. § 292.):
DOCKET NO. DATE FILED U.S. DISTRICT COURT
5/28/2021 District of Delaware
PLAINTIFF DEFENDANT
KROUNE, Inc.
Nitetek Licensing LLC
PATENT OR DATE OF PATENT
TRADEMARK NO, OR TRADEMARK HOLDER OF PATENT OR TRADEMARK
1 6,661,783 . 12/09/2003 Nitetek Licensing LLC
2
3
4
5

 

 

 

 

In the above-——entitled case, the following patent(s)/ trademark(s) have been included:

 

 

 

 

 

 

 

DATE INCLUDED INCLUDED BY
C1 Amendment C1 Answer 1 Cross Bill C1 Other Pleading
PATENT OR DATE OF PATENT

| TRADEMARK NO, OR TRADEMARK HOLDER OF PATENT OR TRADEMARK.

1

2

3

4

5

 

 

 

 

 

In the above—entitled case, the following decision has been rendered or judgement issued:

 

DECISION/JUDGEMENT

 

 

hoo DI. 12, Note of Vbbuurdang Warusrel
- CJ - ,

(BY) DEPUTY CLERK DATE

CLERK = John ACerino, Clerk
United States District Cotfft

844 N. King Street Unit 18

   

 

 

 

 

 

 

3 [21
Wilmington, DE 19801 fof

Copy 1—Upon initiation of action, mail this copy to Di Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy

  

 
